NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                             SUPERIOR COURT OF NEW JERSEY
                             APPELLATE DIVISION
                             DOCKET NOS. A-1121-18T4
                                         A-1122-18T4
                                         A-1123-18T4
STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.                              APPROVED FOR PUBLICATION
                                     November 24, 2020
SAMUEL W. CHEN,                    APPELLATE DIVISION

     Defendant-Appellant.
________________________

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

COLIN P. QUINN,

     Defendant-Appellant.
_________________________

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

MICHAEL T. SANTITORO,

     Defendant-Appellant.
_________________________
            Argued October 1, 2020 – Decided November 24, 2020

            Before Judges Sumners, Geiger and Mitterhoff.

            On appeal from the Superior Court of New Jersey,
            Middlesex County, Accusation Nos. 17-04-0261, 17-
            04-0263, and 17-04-0262.

            Alan L. Zegas, argued the cause for appellants (Law
            Offices of Alan L. Zegas; Alan L. Zegas, of counsel and
            on the briefs; Joshua M. Nahum, on the briefs).

            Nancy A. Hulett, Assistant Prosecutor, argued the cause
            for respondents (Yolanda Ciccone, Middlesex County
            Prosecutor; Nancy A. Hulett, of counsel and on the
            brief).

      The opinion of the court was delivered by

SUMNERS, JR., J.A.D.

      These consolidated appeals require us to determine whether the State can

deny defendants' admission into the pretrial intervention program (PTI or

program), N.J.S.A. 2C:43-12, after they spurned the State's offer to consider

admission if they agreed to serve time in jail; defendants had all been released

on their own recognizance (ROR).

      Defendants Samuel W. Chen, Colin P. Quinn, and Michael T. Santitoro

were each indicted on one count of third-degree arson, N.J.S.A. 2C:17-1(b)(2),

for starting a fire in a garbage disposal bin. Unbeknownst to them, it contained

a propane tank, resulting in an explosion causing significant damage to

                                                                        A-1121-18T4
                                       2
numerous cars and a fence. Over the ensuing four months, defendants refused

the Middlesex County Prosecutor's Office's (Prosecutor's Office) proposal that

their PTI applications include an agreement to serve time in jail. Thereafter, on

the same grounds, the Prosecutor's Office separately advised each defendant that

their PTI applications were denied based upon factors set forth in N.J.S.A.

2C:43-12. Defendants subsequently entered into plea agreements in which they

pled guilty to amended charges of third-degree criminal mischief, N.J.S.A.

2C:17-3.     They each were sentenced to a four-year term of noncustodial

probation.

      Pursuing rights preserved in their plea agreements, defendants

unsuccessfully appealed their PTI rejections to the Law Division. The court

determined defendants did not establish by clear and convincing evidence that

the Prosecutor's Office's refusal to admit them into PTI was "a patent and gross

abuse of discretion or arbitrary and irrational."

      Before us, defendants jointly argue:

             POINT I

             THE TRIAL JUDGE ERRED IN FAILING TO
             DIRECT THE DEFENDANTS' ADMISSION INTO
             PTI    BECAUSE   THE     PROSECUTOR'S
             REQUIREMENT OF AN ILLEGAL CONDITION
             WAS A PATENT AND GROSS ABUSE OF
             DISCRETION.

                                                                         A-1121-18T4
                                         3
            POINT II

            THE TRIAL JUDGE ERRED IN FAILING TO
            DIRECT THE DEFENDANTS' ADMISSION INTO
            PTI    BECAUSE    THE    PROSECUTOR'S
            EVALUATION OF THE RELEVANT STATUTORY
            FACTORS DEMONSTRATES THAT THE DENIAL
            WAS A PATENT AND GROSS ABUSE OF
            DISCRETION.

                  A. The PTI Determination Is Invalid Because the
                  Prosecutor Improperly Focused on the Nature of
                  the Offense.

                  B. The Prosecutor's Office's PTI Determination
                  Is Invalid Because It Failed to Treat the
                  Defendants as Individuals.

      We reverse. The Prosecutor's Office abused its discretion by tainting the

PTI application process when it required defendants to agree to serve jail time

as a means to gain admission. Imposing the condition of jail time for PTI

admission is not expressly permitted or prohibited in N.J.S.A. 2C:43-12, Rule

3:28, or the PTI Guidelines. We conclude, however, it is illegal because to vest

such authority to the Prosecutor's Office would give it powers contrary to the

Legislature's intent in creating the program. Accordingly, the trial court shall

enter orders vacating defendants' guilty pleas and admitting them into PTI.

                                       I.

      The Fire

                                                                        A-1121-18T4
                                       4
      On November 19, 2016, recently graduated Rutgers University students

Quinn and Santitoro, while under the influence of alcohol, took a textbook and

set it on fire in a dumpster in the rear parking lot of their New Brunswick

fraternity house.1 Quinn then lit a mattress that was in the dumpster. Chen, a

member of the same fraternity and also a recent Rutgers University graduate,

who had been drinking, joined the mischief by throwing pieces of drywall into

the fire with Quinn and Santitoro.

      The fire caused a propane tank concealed underneath the mattress to

explode, resulting in burns to Quinn and Chen. After an unsuccessful attempt

to put out the fire with a bucket of water, defendants fled. The fire spread,

damaging the fraternity house fence and nine vehicles in the fraternity house

parking lot and an adjacent parking lot. The fire department responded to the

scene and extinguished the fire.

      The Prosecution

      The day of the fire, each defendant was charged with one count of third-

degree arson, N.J.S.A. 2C:17-1(b)(1), and one count of conspiracy to commit

arson, N.J.S.A. 2C:5-2(a)(1). They subsequently applied for PTI. On February



1
  Based on the record provided, it is unclear which defendant set the textbook
on fire.
                                                                       A-1121-18T4
                                      5
14, 2017, the Middlesex County Probation Department recommended to the

Prosecutor's Office that defendants' applications be approved. Defendants had

no juvenile or adult criminal history and were gainfully employed.

      The Prosecutor's Office, however, did not agree. In initial discussions,

according to Quinn's counsel's 2 March 7 letter to the negotiating assistant

prosecutor, defendants were advised they could be admitted into PTI if they

served 180 days in county jail by agreeing to revoke their ROR status.

Defendants counter-proposed performing 150 hours each of community service

related to the offense such as working with victims of fires and volunteering

with fire departments.

      In a March 10 letter addressing concerns raised in a conversation with the

assistant prosecutor related to the March 7 correspondence, defense counsel

proposed no jail time if defendants performed community service at a prison and

at one of six specified hospitals.




2
  Throughout the negotiations regarding defendants' PTI applications, Quinn's
counsel, on behalf of all defendants, took the lead in corresponding with the
Prosecutor's Office to confirm discussions and advance counter-proposals.
Hereinafter, references to defense counsel denotes Quinn's counsel.
                                                                        A-1121-18T4
                                       6
      The assistant prosecutor rejected defendants' counter-offer but advised his

office would sign off on PTI if defendants served thirty days in jail and

performed 150 hours each of community service.

      In an April 3 letter to the First Assistant Prosecutor, defense counsel

memorialized the Prosecutor's Office's new proposal discussed in a March 20

meeting: that each defendant serve thirty days in jail, along with performing 150

hours of community service. Counsel requested reconsideration of the jail time

condition. Additionally, counsel pointed out the difficulty in getting the trial

court to "implement incarceration . . . where [defendants] pose no flight risk and

have attended all proceedings in their present ROR status[,]" and in finding "a

[c]ounty or other prison facility [to] cooperate in this highly unusual approach."

      While defendants' PTI applications were pending, the Prosecutor's Office

presented the charges against them to a grand jury on April 13, 2017, resulting

in the indictments.

      Two months later, defendants advised the Prosecutor's Office of a

potential way to satisfy the jail-time condition to gain PTI admission. In a June

9 letter to the First Assistant Prosecutor, counsel proposed downgrading

defendants' charges to municipal court so they could enter into a weekend jail

program, such as the Sheriff's Labor Assistance Program or Learning Assistance


                                                                          A-1121-18T4
                                        7
Program, and serve fifteen weekends in lieu of serving thirty consecutive days

in county jail. The Prosecutor's Office rejected the proposal.

      Each defendant was subsequently denied admission into PTI.             The

Prosecutor's Office's July 20 written rejection recited the following factors set

forth in N.J.S.A. 2C:43-12(e) as weighing strongly against admission:

            (1) The nature of the offense;

            (2) The facts of the case;

            (3) The motivation and age of the defendant;

            (7) The needs and interests of the victim and society;

            (10) Whether or not the crime is of an assaultive or
            violent nature, whether in the criminal act itself or in
            the possible injurious consequences of such behavior;

            (11) Consideration of whether or not prosecution would
            exacerbate the social problem that led to the applicant's
            criminal act;

            (14) Whether or not the crime is of such a nature that
            the value of supervisory treatment would be
            outweighed by the public need for prosecution;

            (16) Whether or not the applicant's participation in
            pretrial intervention will adversely affect the
            prosecution of codefendants; and

            (17) Whether or not the harm done to society by
            abandoning criminal prosecution would outweigh the
            benefits to society from channeling an offender into a
            supervisory treatment program.

                                                                         A-1121-18T4
                                         8
The letter made no mention of the parties' prior four months of negotiations

regarding the Prosecutor's Office's demand that defendants serve jail time as a

condition to enter PTI.

      PTI Denial Appeal to Law Division

      Defendants appealed the denial of their PTI applications to the Law

Division. During argument before the trial judge, defendants contended the

Prosecutor's Office conditioned their admission into PTI, which was illegal and

tainted the PTI application process.

      The Prosecutor's Office denied defendants' service of jail time was a

condition for their PTI admission. The assistant prosecutor claimed the jail time

negotiations "[were] a way for us to get to it from a difficult point, because

[defendants] didn't meet the conditions for PTI. They didn't meet them from the

beginning." The assistant prosecutor further asserted that jail time negotiations

were "irrelevant," yet "a creative way maybe to resolve a problem," and that jail

time "was not some quid pro quo" to get into PTI.

      The parties also disputed the soundness of the reasons stated by the

Prosecutor's Office in denying defendants' PTI applications; the Prosecutor's

Office contended it looked at the totality of the offense in which defendants

recklessly started a fire in a populated area and left the scene.

                                                                         A-1121-18T4
                                         9
      On February 26, 2018, the judge executed separate orders, together with

separate but similar written decisions, denying each defendant's appeal. As to

each defendant, the judge wrote:

             While it may have been inappropriate for the State to
             suggest that the State would more favorably consider
             [d]efendants' PTI applications if [d]efendants served
             time in the county jail, the issue before the [c]ourt
             remains whether or not [d]efendants clearly and
             convincingly established that the [State's] decision to
             deny PTI constituted a patent and gross abuse of
             discretion.

      The judge ruled defendants did not meet their burden of proving the

Prosecutor's Office's denial of their PTI applications was a patent and gross

abuse of discretion, and detailed the reasonableness of the N.J.S.A. 2C:43-12(e)

factors the Prosecutor's Office applied in reaching its decisions. The judge

concluded:

                   [T]he [c]ourt "does not have the authority in PTI
             matters to substitute [its] discretion for that of the
             prosecutor." State v. Von Smith, 177 N.J. Super. 203,
             208 (App. Div. 1980).

                    [T]he State considered all of the relevant factors
             in its decision to deny [d]efendants['] PTI application .
             . . . The [c]ourt finds that the State did not make a clear
             error in judgment, such that remand is required. Nor
             did the State's decision to not admit [d]efendant into
             PTI clearly subvert the goals underlying the program.



                                                                           A-1121-18T4
                                        10
                                        II.

      We begin with the understanding that "PTI is a 'diversionary program

through which certain offenders are able to avoid criminal prosecution by

receiving early rehabilitative services expected to deter future criminal

behavior.'"    State v. Roseman, 221 N.J. 611, 621 (2015) (quoting State v.

Nwobu, 139 N.J. 236, 240 (1995)). PTI programs are governed both by statute

and court rule, which "generally mirror[] each other." Ibid. (citation omitted).

      The criteria for admission to PTI, as well as the procedures concerning

applications for admission to the program, are set forth in N.J.S.A. 2C:43 -12 to

-13 (the PTI statute). At the time of defendants' applications, Rule 3:28 and the

corresponding "Guidelines for Operation of Pretrial Intervention in New Jersey"

(PTI Guidelines) also governed PTI applications. See RSI Bank v. Providence

Mut. Fire Ins. Co., 234 N.J. 459, 473 n.4 (2018) (Rule 3:28 and PTI Guidelines

repealed and replaced effective July 1, 2018, by Rule 3:28-1 to -10).

      The PTI statute prescribes a non-exclusive list of seventeen criteria a

prosecutor must consider in determining a defendant's admission into the

program.      N.J.S.A. 2C:43-12(e).   This "include[s] 'the details of the case,

defendant's motives, age, past criminal record, standing in the community, and




                                                                         A-1121-18T4
                                       11
employment performance[.]'" Roseman, 221 N.J. at 621 (second alteration in

original) (quoting State v. Watkins, 193 N.J. 507, 520 (2008)).

      A prosecutor's PTI decision must be "an individualized assessment of the

defendant considering his or her 'amenability to correction' and potential

'responsiveness to rehabilitation.'" Id. at 621-22 (quoting Watkins, 193 N.J. at

520). Whether to permit a defendant's diversion to PTI "is a quintessentially

prosecutorial function[,]" State v. Wallace, 146 N.J. 576, 582 (1996), and our

review of a PTI rejection is "severely limited[,]" State v. Negran, 178 N.J. 73,

82 (2003). "Prosecutorial discretion in this context is critical for two reasons.

First, because it is the fundamental responsibility of the prosecutor to decide

whom to prosecute, and second, because it is a primary purpose of PTI to

augment, not diminish, a prosecutor's options." Nwobu, 139 N.J. at 246 (quoting

State v. Kraft, 265 N.J. Super. 106, 111 (App. Div. 1993)). Prosecutors are

therefore afforded "broad discretion" to decide whether to divert a defendant

into PTI. State v. K.S., 220 N.J. 190, 199 (2015). An appellate court reviews a

prosecutor's PTI decision through the lens of "enhanced deference." State v.

Brooks, 175 N.J. 215, 225 (2002).

      Nonetheless, a prosecutor's decision is subject to judicial review. In order

"to overturn a prosecutor's decision to exclude a defendant from the program,


                                                                          A-1121-18T4
                                      12
the defendant must 'clearly and convincingly' show that the decision was a

'patent and gross abuse of . . . discretion.'" K.S., 220 N.J. at 200 (quoting

Wallace, 146 N.J. at 582)." A patent and gross abuse of discretion is defined as

a decision that 'has gone so wide of the mark sought to be accomplished by PTI

that fundamental fairness and justice require judicial intervention.'" Watkins,
193 N.J. at 520 (citation omitted). A prosecutor's abuse of discretion requires a

defendant to show that admission into PTI was denied because it:

            [(a)] [was not premised upon a] consider[ation of] all
            relevant factors, [(b)] was based on irrelevant or
            inappropriate factors, or [(c)] constituted a "clear error
            in judgment." Additionally, an abuse of discretion is
            "patent and gross," if it is shown "that the prosecutorial
            error complained of will clearly subvert the goals
            underlying Pretrial Intervention."

            [Nwobu, 139 N.J. at 247 (quoting State v. Bender, 80
N.J. 84, 93 (1979)).]

                                      III.

      PTI statutes and court rules regarding the criteria for admission make no

mention of a prosecutor's authority to require a defendant to serve jail time as a

condition to be admitted into the program. N.J.S.A. 2C:43-12 and -13; Rule

3:28. Where statutory language is not clear, "we may turn to extrinsic evidence."

State v. Frank, 445 N.J. Super. 98, 105 (App. Div. 2016) (citing In re Kollman,

210 N.J. 557, 568 (2012)). "[L]egislative history is examined where the statute's

                                                                          A-1121-18T4
                                       13
plain language is unclear or can be given 'more than one possible meaning[.]'"
Id. at 105-06 (quoting Marino v. Marino, 200 N.J. 315, 329 (2009)). "When all

is said and done[,] the matter of statutory construction . . . will not justly turn

on literalisms, technisms or the so-called formal rules of interpretation; it will

justly turn on the breadth of the objectives of the legislation and the

commonsen[s]e of the situation."        Jersey City Chapter of Prop. Owner's

Protective Ass'n v. City Council of Jersey City, 55 N.J. 86, 100 (1969).

      Before determining the legislative objectives of PTI, we must first address

defendants' argument that the Prosecutor's Office conditioned PTI admission on

their consent to serve jail time. The court chose not to address this issue, opining

that it was only necessary to decide whether the Prosecutor's Office properly

applied the PTI statute. We disagree.

      The Prosecutor's Office contends it did not believe defendants were

appropriate for PTI based on the offenses, and that some jail time was

appropriate despite defendants' efforts to strike a balance that did not require it.

In support of the claim, the Prosecutor's Office conceded at oral argument before

us that admission into PTI conditioned upon jail time was not authorized by law.

      The record belies the Prosecutor's Office's position that it did not

condition defendants' PTI admission upon serving a short jail stint. Serving jail


                                                                            A-1121-18T4
                                        14
time was not defendants' offer to gain admission into the program. Before

formally deciding defendants' PTI applications, the Prosecutor's Office

proposed that defendants serve some jail time as "a way" to get into PTI, and

then negotiated with them over the course of four months in an effort to have

them agree.

      The Prosecutor's Office's contention that defendants were not candidates

for PTI is illogical considering its attempts to get them to agree to serve jail time

as part of its negotiations with defendants regarding their admission. It was only

after defendants rejected the jail proposals of 180 days, and then thirty days,

followed by the First Assistant Prosecutor's refusal to downgrade the indicted

charges to municipal court to possibly facilitate weekend jail time, that the

Prosecutor's    Office    rejected   defendants'    PTI    applications    outright.

Significantly, at no point did the Prosecutor's Office dispute representations in

Quinn counsel's letters that defendants had to serve jail time as a condition for

PTI admission. Thus, we agree with defendants that serving jail time was a

condition imposed by the Prosecutor's Office to admit them into PTI.

      Turning to the legislative history and language of the PTI statute and Rule

3:28, there is nothing that specifically addresses whether a prosecutor can

impose the condition of jail time for a defendant's admittance into PTI. That


                                                                             A-1121-18T4
                                        15
said, in examining the statutory language and policy goals of PTI, we are

convinced defendants' PTI admission should not have been conditioned on

serving jail time.

      N.J.S.A. 2C:43-12(a) sets forth the public policy goals of PTI:

             (1) Provide applicants, on an equal basis, with
             opportunities to avoid ordinary prosecution by
             receiving early rehabilitative services or supervision,
             when such services or supervision can reasonably be
             expected to deter future criminal behavior by an
             applicant, and when there is apparent causal connection
             between the offense charged and the rehabilitative or
             supervisory need, without which cause both the alleged
             offense and the need to prosecute might not have
             occurred; or

             (2) Provide an alternative to prosecution for applicants
             who might be harmed by the imposition of criminal
             sanctions as presently administered, when such an
             alternative can be expected to serve as sufficient
             sanction to deter criminal conduct; or

             (3) Provide a mechanism for permitting the least
             burdensome form of prosecution possible for
             defendants charged with "victimless" offenses, other
             than defendants who were public officers or employees
             charged with offenses that involved or touched their
             office or employment; or

             (4) Provide assistance to criminal calendars in order to
             focus expenditure of criminal justice resources on
             matters involving serious criminality and severe
             correctional problems; or



                                                                        A-1121-18T4
                                       16
            (5) Provide deterrence of future criminal or disorderly
            behavior by an applicant in a program of supervisory
            treatment.

      The same policy goals are expressed in PTI Guideline 1. Guidelines for

Operation of Pretrial Intervention in New Jersey, Pressler & Verniero, Current

N.J. Court Rules, Guideline 1, following R. 3:28 at 1233 (2017). Guideline 1(b)

mirrored the language of N.J.S.A. 2C:43-12(a)(2), and its commentary,

"recognizes that diversion in appropriate circumstances can serve as sufficient

sanction to deter future criminal conduct." Ibid.

      Our case law is further instructive on the policy goals of PTI. PTI "is

designed 'to assist in the rehabilitation of worthy defendants, and, in the process,

to spare them the rigors of the criminal justice system.'" State v. Randall, 414
N.J. Super. 414, 419 (App. Div. 2010) (quoting Watkins, 193 N.J. at 513). PTI

is an "alternative to the traditional system of prosecuting and incarcerating

criminal suspects." State v. Leonardis, 71 N.J. 85, 92 (1976). The program is

meant to "avoid criminal prosecution." Roseman, 221 N.J. at 621. Although

not expressly forbidden, it is illogical to conclude that application of these

legislative goals would be furthered by allowing the prosecutor to impose a jail

term as a condition for PTI admission.




                                                                            A-1121-18T4
                                        17
      Our research reveals one published decision involving jail time as part of

entry into PTI. In State v. Mosner, 407 N.J. Super. 40, 47 (App. Div. 2009),

the defendant was charged with two fourth-degree criminal offenses and five

motor vehicle offenses in connection with a hit-and-run snowmobile accident

that seriously injured a teenage boy. The defendant's PTI application was

rejected when he refused to plead guilty to the five motor vehicle charges, one

of which required a mandatory 180-day jail term. Id. at 47, 53. After being

found guilty on all charges, he appealed arguing he was improperly denied

admittance into PTI. Id. at 48, 53-54. We disagreed, ruling the prosecutor could

condition defendant's PTI admission on guilty pleas to all the motor vehicle

offenses to achieve the purpose of the PTI statute. Id. at 57.

      Mosner, however, is distinguishable. There, the defendant was required

to plead to a motor vehicle offense that included a mandatory jail term. In this

case, the Prosecutor 's Office imposed a condition of PTI admission that was not

based on any determination of guilt. Just as important, the 180-day jail term in

Mosner was required by statute, whereas here, the condition of jail time was

arbitrarily set by the Prosecutor's Office without any mandatory statutory

framework.




                                                                        A-1121-18T4
                                      18
      We do, on the other hand, find guidance in Justice Handler's dissent in

State v. DeMarco, 107 N.J. 562, 583 (1987). In discussing the prosecutor's

authority under PTI and legislative intent behind the program, he writes:

            This authority encompasses broadly the discretion to
            consider a host of factors bearing on eligibility for PTI.
            This does not, however, include the use of PTI as an
            extension of the penal laws. PTI is an alternative to the
            criminal justice system; it is not a supplement to
            criminal prosecution. This strongly suggests that a
            prosecutor may not use PTI to achieve the ends of
            criminal prosecution that encompass punishment and
            deterrence. It is within this frame of reference that the
            discretion of the prosecutor will permit the imposition
            of conditions on PTI enrollment-if they bear a rational
            relationship to the rehabilitation of diverted offenders.
            This discretion, however, does not enable a prosecutor
            to use PTI as a vehicle for the imposition of discipline
            that is otherwise vested in other governmental and
            regulatory entities.

By imposing jail time as a condition for defendant's PTI admission, the

Prosecutor's Office is essentially imposing a penal sanction not found in the PTI

statute or elsewhere, thereby exceeding its legal authority.

      Based upon the legislative intent and spirit of PTI to divert a defendant

who satisfies the criteria articulated in the PTI statute and Rule 3:28 from the

criminal process, we are convinced the Prosecutor's Office imposed an unlawful

condition by requiring the service of jail time for defendants' admission into

PTI. Clearly, the policy goal of avoiding traditional prosecution through PTI

                                                                         A-1121-18T4
                                       19
would be subverted by one of the most onerous consequences of all –

incarceration. The Prosecutor's Office had no legal right to impose some form

of penal punishment as a condition for defendants' admission into PTI.

      As mentioned, the Prosecutor's Office acknowledged at argument before

us that it may not condition a defendant's PTI admission on serving jail time.

We are unpersuaded, however, by its contention that defendants were never

appropriate candidates for PTI, given the negotiations seeking to compel

defendants to serve some jail time. Furthermore, the Prosecutor's Office agreed

to a plea deal in which defendants would serve no jail time but receive probation.

Considering defendants were ROR, the probation department recommended

their acceptance into PTI, and there was no legal authority to require them to

serve jail time as a condition to get into PTI, the Prosecutor's Office's denials of

their applications were tainted.

      Under these circumstances, the Prosecutor's Office patently and grossly

abused its discretion in denying defendants' PTI entry because they would not

serve jail time. They should be admitted into the program. Accordingly, it is

unnecessary to address the Prosecutor's Office's weighing of PTI factors in

denying defendants' PTI admission.




                                                                            A-1121-18T4
                                        20
      Reversed and remanded to vacate defendants' guilty pleas and admit them

into PTI.




                                                                      A-1121-18T4
                                    21